Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-5, 7-16, 18-19, and 21-24 are currently pending with newly added claims 21-24. 
Response to Arguments
Applicant’s arguments with respect to rejections made under §103 have been fully considered, but are moot in view of new ground of rejection. Moreover, Boskovc teaches private and public transportation which represent the fleet of available vehicle resources as cited below. Adamczyk teaches requesting VIP car and vehicle capacity.  Felt teaches selecting a vehicle based on the calculated score.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 7-12, 15-16, 18-19, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5-14, 17, 18, and 22-25, of copending Application No. 15051788 (Reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims are minor and not distinguishing the overall appearance of one over the other. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 10, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over BOSKOVC (US 2012/0290652 A1) in view of Gale et al. (U.S. 2011/0301997 A1) in view of Dutta (20150345951), in view of Cudak (US2015/0233719), view of Adamczyk et al. (US 2010/0042549) in further view of   Felt et al (US 2011/0099040 A1).
  
As per claim 1, BOSKOVC teaches: 
A method of sharing  vehicles from a fleet of available autonomous vehicles, the method comprising: (a) detecting a plurality of inputs corresponding to vehicle booking requests from customers, wherein each request from a customer  contains data identifying a drop-( abstract, Par.12, Par.19, par.91-92, par.47, private and public transportation represents the fleet of available vehicle resources.) Boskovc does not explicitly teach distinct from the pick-up location of other customers; however, this is taught by Gale (par. 6, there is provided a computer based system for managing vehicles, including: a memory unit for at least one specially programmed computer, for storing a first request from a first user regarding a first trip, the first request including a first starting point, a first destination, and a first schedule for the first trip. The system includes a processor the at least one specially programmed computer for: receiving a second request from a second user regarding a second trip, the second request including a second starting point, a second destination, and a second schedule for the second trip; and calculating whether the first and second requests are compatible by calculating, using the processor, whether the following are true: the first and second starting points are within a first range of each other; the first and second destinations are within a second range of each other; and the first and second schedules are within a third range of each other, Par.18). It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the distinct pickup feature for the same reasons its useful in Gale -namely,  to assign a vehicle when the first and second destinations are within a second range of each other( par.6) . Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
while Boskovc teaches vehicle type preference wherein vehicle type include the standard car, (par.19, desired vehicle details Such as vehicle type (e.g. car or boat)) Boskovc does not teach include VIP car and a vehicle capacity; however, this is taught ( par.75, For example, a passenger may request a minimum passenger size of a vehicle of five passengers for a trip, an English speaking driver and a German luxury car as a type of vehicle driven by a driver and a pressure of about 32 psi in the tires of the vehicle, par.87), It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the VIP car and capacity in the request  feature for the same reasons its useful in Adamczyk-namely, to select static criteria not associated with the time of the trip ( par.75).  Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
 Boskovc does not teach autonomous vehicles, however, this is taught by Cudak et al (Abstract, par. 20, Par.29).It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the autonomous vehicle feature for the same reasons its useful in Cudak -namely, to navigate roadways without a person controlling the vehicle (par.5).  Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Boskovc further teaches (b) accessing a data structure containing stored data relating to user authorisations for using [[the]]a vehicle-sharing facility to verify whether each of the vehicle booking requests relates to a customer authorised to use the vehicle-sharing facility; and for those vehicle booking requests relating to customers identified as being authorised to use the vehicle-sharing facility. (  Fig.4, trustworthiness validation, Par.72, par.84, verification Par.86, Par.17, Par.76, validation)
Boskovc further teaches (c) automatically selecting customers to share a vehicle and calculating a suggested route for the vehicle using the pick-up location and drop-off locations of the customers and one or more stored vehicle-share criteria. (Par.89, user-preferred criteria par.91, potential routes, Par.40, most suitable legs of transportation, Par.15, shared legs and  private leg, Par.16, )
 While Boskovc teaches automatically selecting customers to share the vehicle, and calculating the suggested route including identifying several potential routes, ((Par.89, user-preferred criteria par.91, potential routes, Par.40, most suitable legs of transportation, Par.15, shared legs and  private leg, Par.16, ) Boskovc does not teach calculating a score for each route of the several potential routes, and selecting the potential route of the several potential routes determined to have a best score; however, this is taught by Dutta. ( See at least: abstract, Par.33, Par. 29) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate route scoring feature for the same reasons its useful in Dutta -namely, to rank the one or more routes based on a trip score, associated with each of the one or more routes, determined based on the set of preferences (Par.6).Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
While Boskovc teaches available resources in the fleet of available vehicle resources, selecting a vehicle from the fleet of available vehicle resources (par.19, desired vehicle details Such as vehicle type (e.g. car or boat), par.47, par.40) Boskovc does not explicitly teach calculating scores for vehicle resources based on the booking requests; selecting a vehicle from the fleet of available vehicle resources based on the calculated scores, however, this is taught by Felt (par. 67-68, input parameters 510-560 may include weights and the taxi score may be based on a weighted average. For example, each input value may be multiplied by the associated weight and the weighted values may be added and divided by the number of inputs. The inputs to taxi selection function 500 may be combined in any number of ways to compute the taxi score. Taxi selection mechanism 335 may rank taxis based on taxi scores received from taxi selection function 500, may select the taxi with the highest score as the taxi which will respond to the request, and may generate a confirmation which will be sent to both the customer and the selected taxi. Taxi selection mechanism 335 may provide a ranked list of taxis to the user for selection, and may receive a selection of a particular taxi from the ranked list from the USC.) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate vehicle selection based on the calculated score feature for the same reasons its useful in Felt -namely, to select the taxi with the highest score as the taxi which will respond to the request ( par.68).  Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
 Boskovc teaches follow the selected route, but does not teach controlling the autonomous vehicle, however, this is taught by Cudak et al (Abstract, par. 20, Par.29).It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the autonomous vehicle feature for the same reasons its useful in Cudak -namely, to navigate roadways without a person controlling the vehicle (par.5).  Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled 

As per claim 4, Boskovc in view of Gale, Dutta, Cudak, Adamczyk and Felt teaches claim 1. Boskovc further teaches:
wherein each customer request contains data specifying a drop-off location that is distinct from the drop-off location of each of the other customers ( par.91-92, intermediates nodes, Par.28, POI, Par.88, Par.89, from node 610 to different end point 614a via leg 612a, Fig.6, Par.15, private leg, Fig.6 )

As per claim 5, Boskovc in view of Gale, Dutta, Cudak, Adamczyk and Felt teaches claim 1. Boskovc further teaches:
further comprising detecting one or more user inputs relating to one or more vehicle-share criteria at a user interface and using these values at (c).   (par.12, Par.16, Par.21-22, Par.89, Par.80)

As per claim 7, Boskovc in view of Gale, Dutta, Cudak, Adamczyk and Felt teaches claim 5. Boskovc further teaches:
While Boskovc teaches the vehicle-share criteria comprise data (par.12, Par.16, Par.21-22, Par.89, Par.80) Boskovc does not teach representing a vehicle number. However, this is taught by Gale   (Gale: Par.52-53, vehicle type, Par.48, Par.20, and Par.60) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the number of vehicles feature for the same reasons its useful in Gale -namely, so each of these separate fleet groups has its own administrators (Par.52). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, 

As per claim 8, Boskovc in view of Gale, Dutta, Cudak, Adamczyk and Felt teaches claim 7. Boskovc does not teach:
data representing vehicle number specifies a number of vehicles in each of a plurality of vehicle types.  This is taught by Gale, (Gale: Par.52-53, vehicle type, Par.48, Par.20, Par.60) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the number of vehicles and types feature for the same reasons its useful in Gale -namely, so each of these separate fleet groups has its own administrators (Par.52). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results

As per claim 10, Boskovc in view of Gale, Dutta, Cudak, Adamczyk and Felt teaches claim 5. Boskovc further teaches:
wherein the vehicle-share criteria comprise data representing a stop distance (Par.107, Par.115, Par.28, par.12, Par.16 )

As per claim 16, Boskovc in view of Gale, Dutta, Cudak, Adamczyk and Felt teaches claim 1. Boskovc further teaches:
wherein verifying whether each of the customers is authorised to use the vehicle-sharing facility comprises determining if a customer record is associated with an account having an instruction allowing vehicle share.  (  Fig.4, trustworthiness validation, Par.72, par.84, verification Par.86, Par.17, Par.76, validation)

Claims 18-19 recite similar limitations as claim 1, therefore they are rejected over the same rationales. 

Claims 3, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over BOSKOVC (US 2012/0290652 A1) in view of Gale et al. (U.S. 2011/0301997 A1) in view of  Dutta (20150345951), in view of Cudak (US2015/0233719), view of Adamczyk et al. (US 2010/0042549) in view of   Felt et al ( US 2011/0099040 A1) in further view of Lehmann et al., ( US 2011/0153629 A1).

As per claim 3, Boskovc in view of Gale, Dutta, Cudak, Adamczyk and Felt teaches claim 1. Boskovc further teaches:
while Boskovc teaches each customer request contains data specifying the drop-off location.,  Boskovc does not explicitly teach the same drop off location, However, this is taught by ( Lehmann: Par. 19, According to current trip-sharing services the registered users have to manually login to the service portal, search for planned trips of other users planning to travel to the same or a nearby destination location at the same time. In case a user detected a potential trip accompany whose trip plans matched according to said basic trip data (time and place of a trip) he or she currently has to manually evaluate whether the potential trip accompany is acceptable regarding additional features of the person).  It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the same drop off location feature for the same reasons its useful in Lehmann -namely, to helps to save time and effort by automating this evaluation step and by matching users automatically based on their specifications of planned trips and based on user-related specifications (par.20). Moreover, this is merely a combination of old elements in the art 

As per claim 11, Boskovc in view of Gale, Dutta, Cudak, Adamczyk and Felt teaches claim 5. Boskovc further teaches:
While Boskovc teaches the vehicle-share criteria comprise data (par.12, Par.16, Par.21-22, Par.89, Par.80) Boskovc does not teach a corridor rule absolute width and/or a corridor rule relative width multiplier. However, this is taught by Lehmann (Lehmann: Par. 63, According to said embodiments, a corridor is defined along the route. Each user can specify the width of the corridor as a time or as a distance measure. The maximum acceptable detour can be given in absolute values, e.g. a particular number of miles or kilometers, or as a relative value. A relative value can be for example 3% of the total route of the trip. Said value defines a corridor of the width of 6% of the total route length (3% to the left side and 3% to the right side of the driver. The corridor matching method is particularly advantageous, as it allows a driver to pick up passengers at an arbitrary place along the route lying within said corridor. The corridor matching method therefore does not require the places of departure and the destination location to match. It is merely required that the passenger's pick up place lies within the corridor somewhere along the route of the driver from the drivers place of departure to the driver's destination location.) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the corridor rule feature for the same reasons its useful in Lehmann -namely, as it allows a driver to pick up passengers at an arbitrary place along the route lying within said corridor (par.63). Moreover, this is merely a 

As per claim 12, Boskovc in view of Gale, Dutta, Cudak, Adamczyk and Felt teaches claim 5. Boskovc further teaches:
While Boskovc teaches the vehicle-share criteria comprise data (par.12, Par.16, Par.21-22, Par.89, Par.80) Boskovc does not teach maximum relative deviation, However, this is taught by Lehmann (Par.27, Based on the user-specific settings for the maximum detour for dropping off a passenger the trip-sharing service calculates a drop off radius). It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the maximum relative deviation feature for the same reasons its useful in Lehmann -namely, to helps to save time and effort by automating this evaluation step and by matching users automatically based on their specifications of planned trips and based on user-related specifications (par.20). Moreover, this is merely a combination of old elements in the art of ridesharing. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 13, Boskovc in view of Gale, Dutta, Cudak, Adamczyk and Felt teaches claim 5. Boskovc further teaches:
While Boskovc teaches the vehicle-share criteria comprise data (par.12, Par.16, Par.21-22, Par.89, and Par.80) Boskovc does not teach representing at least one of the following: a normal early time value, a maximum early time value, a normal late time (Lehmann: Par. 36, the starting time Submitted by a user to the trip-sharing service specifies the earliest acceptable starting time for the user. Accordingly the time of arrival submitted by a user to the trip-sharing service specifies the latest acceptable arrival time for the user. The submitted starting time and the submitted arrival time therefore define a time window within which a user is prepared or willing to travel. The broader the specified time window the higher the chances of a user to find a matching trip accompany based on the matching method of preferred embodiments of the invention.) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the time value feature for the same reasons its useful in Lehmann -namely, to helps to save time and effort by automating this evaluation step and by matching users automatically based on their specifications of planned trips and based on user-related specifications (par.20). Moreover, this is merely a combination of old elements in the art of ridesharing. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over BOSKOVC (US 2012/0290652 A1) in view of Gale et al. (U.S. 2011/0301997 A1) in view of  Dutta (20150345951), in view of Cudak (US2015/0233719), view of Adamczyk et al. (US 2010/0042549) in view of Felt et al ( US 2011/0099040 A1) in further view of Hurzeler (US 7,080,019 B1). 

As per claim 9, 
While Boskovc teaches the vehicle-share criteria comprise data (par.12, Par.16, Par.21-22, Par.89, Par.80) Boskovc does not teach an average speed. However, this is taught by Hurzeler (Col. 6, lines 18-25, A specific travel speed for each anticipated travel mode and vehicle type can be estimated and predetermined based upon published data, applicable laws such as Posted speed limits, and personal observations. Absent any specification of a travel mode or vehicle type in a travel plan, the most common mode and type, namely automobile, and its estimated average speed, currently 30 miles per hour, can reasonably be assumed.) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the average speed feature for the same reasons its useful in Hurzeler -namely, to convert time differences to distance differences, while failure to select or selection of a nonspecific Travel Method would be equivalent to selection of the most common Travel Method, namely Car, and its associated predetermined estimated travel speed (Col. 9, Lines 3-7). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over BOSKOVC (US 2012/0290652 A1) in view of Gale et al. (U.S. 2011/0301997 A1) in view of  Dutta (20150345951), in view of Cudak (US2015/0233719), view of Adamczyk et al. (US 2010/0042549) in further view of   Felt et al ( US 2011/0099040 A1)  in view of Lehmann et al., ( US 2011/0153629 A1) in further view of  Borean et al (US 2017 / 0270447 A1) 

As per claim 14
While Boskovc teaches the vehicle-share criteria comprise data (par.12, Par.16, Par.21-22, Par.89, Par.80) Boskovc does not teach at least one of the following: a before normal early time penalty, an after normal early time penalty, a before normal late time penalty and an after normal late time penalty, [The normal early time / normal late time is interpreted as a allowed waiting time threshold which is associated with the cost function ], however, Borean teaches that (Par.93, the cost function C takes into account the number of passengers left without a passage (i.e., a shared ride) and adds a penalty proportional to their global reputation scores S. A waiting time threshold ec indicative of a maximum allowed waiting time that satisfying the j-th passengers would imply for any available drivers and / or for the i-th passengers themselves, Par. 69, RSS user options , such as a maximum time the RSS user ( either driver or passenger ) are willing to wait , personal preferences about other RSS users ( e . g . , smokers / non - smokers , male / female , pet allowed / not allowed ) , and number of presently available seats of the driver vehicle, Par.148, Wj, i.e. the estimated waiting time of the j-th passenger [ Wj corresponds to the normal time threshold which is associated with the cost function (par.91)] Par.28). It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the penalty feature for the same reasons its useful in Borean -namely, satisfying the passengers would imply for drivers and / or passengers (par.28). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over BOSKOVC (US 2012/0290652 A1) in view of Gale et al. (U.S. 2011/0301997 A1) in view of Dutta (20150345951), in view of Cudak (US2015/0233719), view of Adamczyk et al. (US 2010/0042549) in view of Felt et al (US 2011/0099040 A1) in further view of Borean et al (US 2017/0270447 A1)

As per claim 15, Boskovc in view of Gale, Dutta, Cudak, Adamczyk and Felt teaches claim 5. Boskovc further teaches:
While Boskovc teaches the vehicle-share criteria comprise data (par.12, Par.16, Par.21-22, Par.89, Par.80) Boskovc does not teach an allowed waiting time and a waiting time penalty. However, this is taught by Borean ( Par. 28, number of passengers not assigned to any driver are discriminated according to at least one threshold comprising at least one between an extra road threshold indicative of a maximum allowed extra road that satisfying the passengers would imply for the drivers , and a waiting time threshold indicative of a maximum allowed waiting time that satisfying the passengers would imply for drivers and / or passengers , said dynamically varying a value of said at least one weighting coefficient according to an acceptance rate of the ride sharing proposals by the users further comprising dynamically varying also a value of said at least one threshold according to the acceptance rate of the ride sharing proposals by the users, Par. 151, Moreover , a set of costs Cy ; for passengers are calculated , which determine the penalty assigned if some passengers are not served, Par. 69, RSS user options , such as a maximum time the RSS user ( either driver or passenger ) are willing to wait , personal preferences about other RSS users ( e . g . , smokers / non - smokers , male / female , pet allowed / not allowed ) , and number of presently available seats of the driver vehicle) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the waiting time feature for the same reasons its useful in Borean -namely, satisfying the passengers would imply for drivers  Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over BOSKOVC (US 2012/0290652 A1) in view of Gale et al. (U.S. 2011/0301997 A1) in view of Dutta (20150345951), in view of Cudak (US2015/0233719), view of Adamczyk et al. (US 2010/0042549) in view of   Felt et al (US 2011/0099040 A1) in further view of McGavran et al.( US 2014/0278051A1)

As per claim 21, Boskovc in view of Gale, Dutta, Cudak, Adamczyk and Felt teaches claim 1. 
Boskovc further teaches: 
 Several potential routes (par.91, to estimate a number of potential routes) , but does not explicitly teach the calculating the score for each route of the several potential routes however, this is taught by Dutta. ( See at least: abstract, Par.33, Par. 29) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate route scoring feature for the same reasons its useful in Dutta -namely, to rank the one or more routes based on a trip score, associated with each of the one or more routes, determined based on the set of preferences (Par.6).Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
Boskovc does not teach accessing a database storing historical data representing travel times for past trips and incorporating the historical data into the score for each route. ( par. 179-180, when the historical travel time is 60 minutes and the current travel time is 90 minutes, a traffic congestion score can be computed as 0.5, by taking 30 minutes (the difference between current and historical travel times) and dividing 60 minutes. This score shows the traffic congestion to be 50% worse than the historical travel time. Conversely, when the historical travel time is 60 minutes and the current travel time is 66 minutes, the traffic congestion score can be computed as 0.1, which show the current traffic to be 10% worse than the historical travel time. Some embodiments classify traffic that is 0-25% worse than usual as moderate traffic, 25-50% as heavy traffic, and 50%+ as very heavy traffic. , par.187, obtain from the traffic or route generation servers historical and current travel times for different segments of the route, and identify unique and possibly different traffic congestion along different segments by comparing current travel time of each segment with that segment's historical travel time value.par.194) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the historical travel times  feature for the same reasons its useful in McGavran -namely, so the traffic conditions along the entire route or along different segments of the route can be computed from the historical and current travel times provided by an external route generator or a traffic server. Based on such values, the process 1300 specifies the traffic condition along the route or a segment of a route in normative expressions, such as heavy traffic, moderate traffic, no traffic, etc(par.194). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over BOSKOVC (US 2012/0290652 A1) in view of Gale et al. (U.S. 2011/0301997 A1) in view of Dutta (20150345951), in view of Cudak (US2015/0233719), view of Adamczyk et al. (US 2010/0042549) in view of   Felt et al (US 2011/0099040 A1) in view of McGavran et al.( US 2014/0278051A1) in further view of Sissleman et al( US 2006/0182258 A)
As per claim 22, Boskovc in view of Gale, Dutta, Cudak, Adamczyk, Felt, and McGavran teaches claim 21. Boskovc does not teach: 
the calculating scores for the autonomous vehicles includes calculating an empty time score that represents how long it has been since a specific autonomous vehicle has been utilized, and the selecting the autonomous vehicle from the fleet prioritizes autonomous vehicles that have been utilized less recently than other autonomous vehicles in the fleet to thereby even out wear and tear on the autonomous vehicles in the fleet.

While Boskovc teaches selecting a vehicle from the fleet of available vehicle resources, ( par. 19, par.40) Boskovc does not teach the autonomous vehicle, however, Cudak teaches the autonomous vehicle ( Abstract, par. 20, Par.29).It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the autonomous vehicle feature for the same reasons its useful in Cudak -namely, to navigate roadways without a person controlling the vehicle ( par.5).  Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Boskovc does not teach calculating a score for a vehicle, however, this is taught by Felt (par. 67-68, input parameters 510-560 may include weights and the taxi score may be based on a weighted average. For example, each input value may be multiplied by the associated weight and the weighted values may be added and divided by the number of inputs. The inputs to taxi selection function 500 may be combined in any number of ways to compute the taxi score. Taxi selection mechanism 335 may rank taxis based on taxi scores received from taxi selection function 500, may select the taxi with the highest score as the taxi which will respond to the request, and may generate a confirmation which will be sent to both the customer and the selected taxi. Taxi selection mechanism 335 may provide a ranked list of taxis to the user for selection, and may receive a selection of a particular taxi from the ranked list from the USC.) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate vehicle selection based on the calculated score feature for the same reasons its useful in Felt -namely, to select the taxi with the highest score as the taxi which will respond to the request ( par.68).  Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Boskovc does not teach calculating an empty time score that represents how long it has been since a specific vehicle has been utilized, and the selecting the vehicle from the fleet prioritizes vehicles that have been utilized less recently than other vehicles in the fleet to thereby even out wear and tear on the vehicles in the fleet.
However, Sisselman teaches selecting an agent that has been idle for the longest time to route a call service (par.78, The step of selecting the most Suitable agent for handling a new service request may be made based on multiple factors, of which agent a game result or agent game action is one factor. Other factors may include: i) load-based routing factors, such as which agent has been idle the longest, par.7, Load-based routing has been used to try to enable the workload to be shared equitably among agents. According to load-based routing, a new service request, such as a call, may be assigned to the agent that has been idle the longest, when several of the agents are idle, new service requests are assigned to the agent that has been idle the longest.). It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the empty time technique feature for the same reasons its useful in Sisselman -namely, to enable the workload to be shared equitably among agents. ( par.7). Both the Vehicle and the caller agent are service inventory resources that are preferred not to be idle and selection of the caller agent based on the empty time technique would therefore be applicable and provide the same benefit in Boskovc’s system ( to select the vehicle that has been idle the longest).    Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 23-24 recite similar limitations as Claims 21-22, therefore they are rejected over the same rationales. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        /DANIEL VETTER/Primary Examiner, Art Unit 3628